       Case 1-18-45284-nhl             Doc 130        Filed 10/18/18         Entered 10/19/18 09:07:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

SEASONS CORPORATE LLC, et al.,                                     Case No. 18-45284 (nhl)

                                     Debtors.1                     Jointly Administered


                  FINAL ORDER AUTHORIZING AND DIRECTING DEBTORS
                            TO PAY PACA VENDOR CLAIMS

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) for entry of an order to fully pay prepetition amounts owed for (i)

sales tax and (ii) vendors operating under the Perishable Agricultural Commodities Act (“PACA”)

(collectively, the “Tax and PACA Claims”) [ECF No. 8] (CEC); all as more fully set forth in the

Motion; and upon the Declaration and Amended Declaration of Joel Getzler (the “First Day

Declarations”); and the Court having entered an Order authorizing, but not directing the

Debtors to pay the Tax and PACA Claims [ECF No. 20]; and holders of certain PACA Claims

having filed an Emergency Motion for Immediate Allowance and Payment of PACA Claims

[ECF No. 84] (the “PACA Claimants’ Motion”) (CEC); and the Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the “Amended Standing Order of

Reference” of the United States District Court for the Eastern District of New York dated August

28, 1986, as amended by Order dated December 5, 2012 (Craig, C.J.); and the Court having found


1
    The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961), Amsterdam Avenue
    Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood LLC (1703), Seasons Lakewood
    LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC (3331), Seasons Cleveland LLC (7367),
    Lawrence Supermarket LLC (8258), Upper West Side Supermarket LLC (8895) and Seasons Corporate LLC
    (2266) (collectively the “Debtors”). The mailing address for the Debtors, solely for purposes of notices and
    communications, is: 5 Doughty Boulevard, Inwood, NY 11096.
2
    Capitalized terms used in this Order and not defined have the meanings given to such terms in the Motion or in the
    First Day Declarations as applicable.
     Case 1-18-45284-nhl        Doc 130      Filed 10/18/18     Entered 10/19/18 09:07:55




that venue of this proceeding and the Motion case (CEC) in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409, and that the Debtors’ (CEC) notice of the Motion and the PACA

Claimants’ Motion (CEC) and opportunity for a hearing on the Motion those motions (CEC) were

appropriate under the circumstances and no other notice need be provided; and the Court having

reviewed the Motion and the PACA Claimants’ Motion (CEC) and having heard the statements

in support of the relief requested therein and any objections thereto at a hearing before the Court

on October 17, 2018 (the “Hearing”), and having determined that the legal and factual bases set

forth in the Motion and the PACA Claimants’ Motion (CEC) and at the Hearing establish just

cause for the relief granted herein; and upon the record of the Court’s docket and the Hearing; and

after due deliberation and sufficient cause appearing therefor, it is hereby

         ORDERED, that:

                1.      The Motion PACA Claimants’ Motion (CEC) is granted to the extent set

 forth herein, and the Order authorizing, but not directing the Debtors to pay the Tax and PACA

 Claims [ECF No. 20] is modified to the extent set forth herein (CEC).

                2.      The Debtors are authorized and directed to escrow $590,000.00 (the

 “PACA Escrow”) for the sole and exclusive benefit of Debtors’ unpaid creditors having claims

 arising under the trust provision of the Perishable Agricultural Commodities Act (“PACA”), 7

 U.S.C. § 499e(c)(2) (the “PACA Vendors”), and for the payment of such claims (the “PACA

 Claims”). In the event the PACA Escrow is insufficient to satisfy all PACA Claims of PACA

 Vendors, the Debtors shall escrow sufficient funds up to the amount of their unpaid PACA

 Claims. In the event there are insufficient funds to pay PACA Claims in full, PACA Vendors

 reserve all rights and claims with respect to the Debtors, third party recipients of assets

 impressed with the PACA trust, and persons in control over assets impressed with the PACA
     Case 1-18-45284-nhl       Doc 130      Filed 10/18/18     Entered 10/19/18 09:07:55




trust.   In the event the PACA Escrow exceeds the amount of all PACA Claims after

reconciliation and payment of all claims, and a determination of any contested PACA claims,

as defined below, the funds contained in the escrow shall be returned to the Debtors’ estates.

               3.      The Debtors, in consultation with the Creditors’ Committee, are

authorized and directed to review, reconcile, and pay PACA Claims of PACA Vendors which

have been allowed by Court order or agreement between the parties within 30 days of receipt of

the PACA Vendor’s documentation substantiating its PACA Claim, which shall be submitted

to Debtors’ counsel and Creditors’ Committee’s counsel within 10 days of the entry of this

Order.

               4.      Any party that accepts payment from the Debtors on account of a PACA

Claim shall be deemed to have agreed to the terms and provisions of this Order.

               5.      Nothing herein shall impair or prejudice the Debtors’ ability to contest,

in their sole discretion, the extent, perfection, priority, validity, or amounts of any claims (the

“Contested PACA Claims”). The Debtors or Creditors’ Committee shall, prior to the expiration

of the 30 day period set forth in paragraph 3 above, file a Motion to Disallow any Contested

PACA Claim. Any such Contested PACA Claims shall be decided by agreement of the Debtors

and the PACA Vendor or by Court Order.

               6.       The banks and financial institutions on which checks were drawn or

electronic payment requests made in payment of the prepetition obligations approved herein are

authorized and directed to receive, process, honor, and pay all such checks and electronic

payment requests when presented for payment, whether such checks or other requests were

submitted prior to, or after, the Petition Date, provided that sufficient funds are on deposit and

standing in the Debtors’ credit in the applicable bank accounts to cover such payments, and all
    Case 1-18-45284-nhl        Doc 130      Filed 10/18/18     Entered 10/19/18 09:07:55




such banks and financial institutions are authorized to rely on the Debtors’ designation of any

particular check or electronic payment request as approved by this Order without any duty of

further inquiry and without liability for following the Debtors’ instructions.

               7.      The Debtors are authorized to issue post-petition checks, or to effect post-

petition fund transfer requests, in replacement of any checks or fund transfer requests that are

dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed

in connection with the relief granted herein.

               8.      The Motion to Compel Immediate Allowance and Payment of PACA

Trust Claims the PACA Claimants’ Motion (CEC) [ECF No. 84] is hereby denied as moot is

granted to the extent set forth herein (CEC) without prejudice to re-file seeking further relief

(CEC)in the event PACA claims are not paid as set forth herein.

                9.    The contents of the Motion and the PACA Claimants’ Motion (CEC)

satisfy the requirements of Bankruptcy Rule 6003.

               10.     Notice of the Motion and the PACA Claimants’ Motion (CEC) as

provided therein (CEC) shall be deemed good and sufficient notice of such Motion motions

(CEC) and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by

such notice.

               11.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

               12.     The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.
    Case 1-18-45284-nhl       Doc 130      Filed 10/18/18     Entered 10/19/18 09:07:55




               13.    The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




                                                              ____________________________
Dated: Brooklyn, New York                                             Carla E. Craig
       October 18, 2018                                       United States Bankruptcy Judge
